Order and judgment (one paper) Supreme Court, New York County (Elliott Wilk, J.), entered on or about December 21, 1993, which denied petitioner insurer’s application to vacate a no-fault arbitration award in favor of respondent claimant and confirmed the award, unanimously affirmed, with costs.
Under the circumstances, the arbitrator’s decision denying the adjournment sought cannot be said to rise to the level of misconduct, and is therefore, not reviewable (CPLR 7511 [b] [1] [i]). Concur—Carro, J. P., Rosenberger, Kupferman, Nardelli and Tom, JJ.